Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00384-CV

                                  Todd Delane FERGUSON,
                                          Appellant

                                               v.

                      TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                   Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV07029
                         Honorable J. Frank Davis, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
We order that appellee is awarded the costs it incurred related to this appeal.

       SIGNED April 22, 2020.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice